DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 14, 2019 and August 6, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings have been considered and accepted by the examiner.
Specification
The title, abstract, and specification have been considered and accepted by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14
Claim 12 recites the limitation “the auxiliary storage device….” There is insufficient antecedent basis for this term in the claims. Claims 13 and 14 dependent from indefinite claim 12 and inherit the same deficiencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP2008016001 to Tsuguo (“Tsuguo”) in view of KR100865568 to Kang (“Kang”).
Regarding claim 1, Tsuguo discloses an auxiliary storage device for a computing unit connected thereto, the auxiliary storage device comprising:
a central processing unit (CPU 11, see fig. 2);
a memory unit connected to the CPU (12, see fig. 2);
a storage medium unit connected to the CPU (flash memory 50, see abstract and fig. 2);
an input and output (I/OF) device connected to the CPU (IC card connector 40, see fig. 2);
a communication interface unit configured to provide a connection between the CPU and the computing unit (USB I/F 20, see fig. 2 and abstract),

when in the normal mode, access of the computing unit to the recovery area is completely blocked (see paragraph 84, access to the security protected area is only available when authenticated by the IC card).
Tsuguo does not disclose a mode selection switch which his connected to the I/O device and selects any one of a normal mode and a recovery mode. Kang discloses a USB memory device that has switches allowing for selection of modes (i.e. regions of memory accessible, see abstract of Kang). It would have been obvious at the time the application was filed to a person of ordinary skill in the art for the device of Tsuguo to include switches to enable selective access of the security protected area in order to provide the user with another level of security protection from accidental, unwanted access to the protected area.
Claim 2, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuguo in view of Kang and further in view of US PGPub 2014/0223163 to Tabone et al. (“Tabone”).
Regarding claim 2, as applied in the rejection above, the combination of Tsuguo and Kang renders obvious the auxiliary storage device with mode selection switch. The references do not disclose but Tabone teaches
an operating system of the computing unit is stored in the user area of storage (see paragraph 14 of Tabone, a boot image is stored that includes the operating system);
a duplicated copy of the OS of the computing unit is stored in the recovery area (see paragraphs 15 and 18 of Tabone, a secure image is stored in a secure memory accessible selectable by a switch); and

It would have been obvious at the time the application was filed to a person of ordinary skill in the art to use the selectable portions of Tsuguo to store a boot image and secure boot image in order to enable a computer system to boot from a USB storage device.
Regarding claim 8, the combination of references renders obvious an auxiliary storage device which provides data to a computing  unit connected thereto or stores the data of the computing unit (see abstract of Tsuguo, the device is a USB storage device), the auxiliary storage device comprising:
a central processing unit which performs a function for protecting the stored data independent of the computing u nit and monitoring access to the data (cpu 11, see fig. 2 of Tsuguo), and an attached memory (memory 12, see fig. 2 of Tsuguo) and an input and output device (IC card connector 40, see fig. 2 of Tsuguo),
wherein the auxiliary storage device further comprises a storage medium unit including a user area (normal accessible area 51, see abstract of Tsuguo) in which an operating system of the computing unit is stored and writing and reading of the computing unit is always possible (see paragraph 14 of Tabone, a boot image with operating system is stored in the normal storage), and a recovery area  (security protected area 52 of Tsuguo) in which a duplicated copy of the OS of the computing unit is stored (see paragraphs 15 and 18 of Tabone, a secure boot image is stored in a secured storage region) and the writing and reading of the computing unit is determined according to an input value of a mode selection switch connected to the I/O device (see abstract of Kang, different partitions of the USB storage are selectable with a switch).
Regarding claim 9, the combination of references renders obvious the auxiliary storage device, wherein, when the mode selection switch is in a normal mode, the CPU completely blocks access of the computing unit to the recovery area (security protected area 52 is only accessible when it is authenticated by the IC card, see paragraph 84 of Tsuguo; in combination with the other references, it would be obvious that the security protected area is blocked when it is not the selected partition).
Regarding claim 10, the combination of references renders obvious the auxiliary storage device wherein when the mode selection switch is in recovery mode, the CPU provides the duplicated copy of the OS stored in the recovery area when the computing unit is booting and operates the computing unit normally (see paragraphs 15 and 18 of Tabone, a secure boot image is stored in a secured storage region which facilitates booting of the computing system).
Regarding claim 12, the combination of references renders obvious an application device comprising the auxiliary storage device of claim 2.
Allowable Subject Matter
Claims 3-7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or suggest the additional limitations of the dependent claims in combination with limitations of the parent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D TSUI whose telephone number is (571)270-3253. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D TSUI/Primary Examiner, Art Unit 2132